Title: Proclamation Requiring Settlers Northwest of the Ohio to Vacate, 24 January 1780
From: Jefferson, Thomas
To: 


  By his Excellency Thomas Jefferson Esqr. Governor or chief Magistrate of the Commonwealth of Virginia:
a proclamation
Jany 24. 1780
Whereas the General Assembly by an act passed at their Session in October 1779, intituled ‘An Act for more effectually securing to the officers and soldiers of the Virginia line the Lands reserved to them, for discouraging present Settlements on the north west side of the Ohio river, and for punishing persons attempting to prevent  the execution of Land Office Warrants’ reciting that ‘altho no lands were allowed by law to be entered or warrants to be located on the north west side of the Ohio river until the farther order of the General Assembly, several persons are notwithstanding removing themselves to, and make new settlements on the lands upon the north west side of the said river, which may probably bring on an indian war with some tribes still in amity with the United American States, and hereby involve the Commonwealth in great expence and bring distress on the Inhabitants of our Western frontiers,’ did declare end enact ‘that no person so removing to, settling on the said lands, should be entitled to or allowed any right of preemption or other benefit whatever from such settlement or occupancy, and authorized the Governor, with the advice of the Council of State to remove with armed force all such settlers and occupants, with an exception and saving to all French, Canadian, and other families or persons heretofore actually settled in or about the villages near or adjacent to the posts reduced by the forces of this State.’ I have therefore thought fit, by and with the advice of the Council of State, to issue this my Proclamation hereby requiring all persons settled on any lands on the north west side of the Ohio within the chartered limits of this Commonwealth, and not described in the exception or saving before recited, immediately to remove therefrom and do strictly inhibit and forbid all others to settle thereon in future until they shall be permitted by act of the General Assembly; and I do moreover make known that military patroles will be ordered from time to time and more especially at those times when the labours of the year may be destroyed in the field, to waste all settlements which may be found within the Limits before described, and to remove the settlers by force of arms. Given under my hand and the seal of the Commonwealth this 24th. day of Jany. in the year of our Lord 1780. and 4th. of the Commonwealth.

Th: Jefferson
